Case 8:20-cv-01497-WFJ-JSS Document 7-11 Filed 07/20/20 Page 1 of 3 PagelD 213

EXHIBIT
eh ”
&

   

“wae Borrower Application Forny

Case 8:20-cv-01497-WFJ-JSS Document 7-11 Filed 07/20/20 Page 2 of 3 PagelD 214

aid

check Protertinn P. ;
Pay check Py Olection F rogram OME Coed Na oats
Reparation Dase: ASR

 

 

Check One: O Sots proprietor OF Partaershin C-Corp MSCorn OLE

 

 

 

 

 

 

 

 

 

 

 

 

 

OBA ur Trademame if Applicable
CO intiependeng contractor (J Eligible seltemployed individual

OF Mew 3} neapoold LE $0 lew 19s veterans organization
td Tribal business (see. VIULBNANC) of Small Hasiness Act) 2 Other

 
  

 

Ny

 

 

 

 

 

 

 

 

a Compeny, ine.

   

    
   
     
 

 
  

 

 

 

 

 

_ 850-432-7378 |

 
 

 

   

  

 

 
 

 

 

 

 

 

 

 
 
 
 

 

 

 

Email Addre:
Yoon

tavespre me@sammyso fi

mess

Patricia Ca

 

     
 
  

 

 
         

 

nge literest [Blt iitities

stat

[el rayrodl El ease ! Martg

oo

Cotter {explain

  

 

 

 

 

 

 

Applicant Gunership

List all owners of 20% oF nore of the equity of the Apalicant, Attach 9 separate shoot if mecessary.

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

  

   

    

Is the Applicant Or aay denier ofthe Apadicart orceintly sag 1, deburred, proposed far debsers Ligible,

“oluatarily excluded drom participation in this rasection by any Federal denartmeed ar ageney, or presently involved in any TT
bankruptey?

 

 

       

Has the Apalicant, aay owner of the Appticard, ar any Wasitess eaned ae controlled by any of lem, ever obtained a direct or Q
guaranteed loan from SBA, ay any othes Pederu! Agency thal is currently delinquent ar has defiled jis the hast 7 wears and
canised alongs to the goverment?

inthe Applicant or any owner af ile Applicant an owner of any other business, or have econ InANagEend with, any other (J
basineas? It yes, list all such businesses and describe the relationship on q separate sheet identified aa addenda A,

Has the Applicant received an SBA Eennoenic injury Disaster Loan between Fausary 31, MEM and April 4, 20207 If VOR, =
provide detils on a separate sheer identified as addendum B.

  

fy CU) or £65 are cacered “Tee

    

“fie for sell} mot de papel

        

  
   

 
 
 

 

 

 

 

la the Applicant (if'an individunt) a any individes! awning 20% ar more af the equity ofthe Applicant subject oO
tran indictment, criminal infeemation, arraignment, o other mesms ley which formal criminal charges are

brought in any jurisdiction, or preseatly iscarsereted, or on probation or pasole’t
inital here te cunt An your response to questiong— PC

 

 

Within: the last $ years, for any felony, has the Apoticons (IP ant individual) or any ower of the Applicant Py / .
been convicted; 2) pleaded guilty: 3) pleaded soda comenden: 4) been placed on pretrial diversion: ar #1 boon O
placed on any for of parole or probation including probation, hefire judgment? ”

 

 

lititinl here te eontion your response to queeion & a oe

Ja the United States the principal place of residence for all employees of the Applicant included in the Cc]
Applivant’s payroll calculation alu’?

is the “Upplicant a franchia: that is listed in the SA's Franchise Dincetory? Cl

 

SEA Form 248) (4/24
Case 8:20-cv-01497-WFJ-JSS Document 7-11 Filed 07/20/20 Page 3 of 3 PagelD 215

Paycheck Protection Program
Borrower Application Form

 

 

CERTIFICATIONS AND ALTTHORIZ ATIONS

I eeetify that:

* [have rewl the statements iscladed in this form, ischoding the Suusements Required by Law and Executive Cycles, ancl f understand them.

* The Applicant is eligible to evceive a loan under the rales in effect at the tee this agjdlication is submitted that have heen issued by the
Senall Business Adiminiaration (SBA) implementing the Paycheck Protection Program under Division Ay Tite | afthe Cevanavirys
Aid, Redie?, and Boanamie Security Act {CARES Acts (the Paycheck Protection Pecaram Rule),

* The Agulicant (1) is an independent enelractse, chgible selfemploved individual, of sale proprietor o¢ (2) employs ae more
lhan Ibe greeter of S00 sremplovees oy, if applionble, tle sive stardand in Auiber oF employees established by the SAA a 14
CURR. U2200 fir the Applicant's industry.

*  lwill ceanply, whenever applicable, with the civil agits and ather limitations én this fonn.

* AIPSBA loan proceeds will fe ased ony for hasiness-related purposss as specified dn the loan upplication amd eonsistent with thy
Payeheck Protection Program Rule.
To the extent feasihde, | will purchase only American-made equipment and peadacts.
The Applicant is not cngnped in any activity that is egal urater federal, ets ag local law,

* Any foae reeeived by the Applicant under Section Fb) of the Small Business Act between January 31, 2000 aed April 3, S000 wos

aad,

for a purpose other than paying payroll costs and other allowable uses logis wader the Paycheck Proteciion Program Rule.

For Applicants who ame individuals: 1 authorize the SILA to request criminal record intacrmation about me frons criminal Huslice agencies for the
purpose of decermining avy eligibiliey bar programs authcriaed by the Smal Business Act, as aniended,

CERTIFICATIONS

The authocized reprosentative of the Appllcdes mast certily in pood tkith te all of the below by initiating next tw eael ace:
PC ‘The Applicant was in eperatiog oa February 14, 2020 and had employers dae whens if padd salaries are payroll luxes or paid independens
SUIraciors, ws peporhedd.on Morass 1OS0-AdESC,

Current ectiemenic anceetainty makes this loan request feeessary bo support the angolng aperstions of the Apoligans,

PC The fands will be used to retain workers ard ranintain payroll oy make morgage interest Payinents, oases payments, and utility payments,
as specihied under the Payeheck Protection Program Rule: | uderstaned that ifthe fiends are knewing)y used for onmathoriged plumeses,
lhe federal government may hold me legally Hable, sued as for thagges af tea,

  

PC The Applicant will provide tw the Leader decapentation verifving the natiber of fidl-tiene equivalent employees on the Apalgant's
Baycol] as well es the deliar ansoanes: of payroll costs, cavensd mortgage lMerest payinents, covered rend payments, aeel comensd wtilitzes.
jor the eight-week, periad followlieg this loan.

PC

a. PE understand that loan forgiveness will be provided tor the sua of documented payroll Coals, savored mortgams interest paynuents,
covered rent pasaments, ad covered iillities, and sol more then 25% of the ANiven ant taay be for man-payrall costs.
PC During the poried beginning on February 15, 2020 and ending on December 32, 2020, the Applicant has not and will swe reeeive another
inun vader the Paycheck Protection Program.

E further certify that che information peovided lis this application and the information provided in all supporting docaiments and
inom is true ned accunve in all material tuapects, J understand that kowwingly making a false sitement ta OR & guarntced saan
from SHA is punishable under the baw, including wader (8 USC MW] and 3571 by imprisonment of wed enone that five years aadlar x
fine of up to $254,000: under 15 LSC 645 by ciiprizenment of ave more than two years andlor a fine of not mu: than $4000: ned, if
submitted a a filerally ingured institution, under 18 USC HOt ay dspelsoimecl af a0¢ rence chars thirty years andor a fins of nol
fore than $1 (RIG00G,

" I acknowledge that the fender will confiem dhe eligisie Joan ameun using feguired documencs subevitted, | understend,

acksitywledge and agree that the Lender cart share hay tas information thad | have peovided with SELA's authorized fgresentorives,
inclyding gutharived representatives of the SBA Otice of lssnector General, for the purpose of compliance with SEA Laan

i Progruny Mequirements and all SHA reviews,
° 04/03/2020

 
    

 

 
 
  

 

 

 

 

 

‘ uiboriaed Repitsetiaive of Appheilita, : Dare —
‘Patricia Cantavespre President _
Print Name . Tithe ee

SEA Form 2483 (IG)
